Citation Nr: 1422406	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-07 969	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for PTSD to 50 percent and denied a TDIU rating.  In March 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's service-connected disabilities are PTSD, currently rated 50 percent; sternoclavicular joint pain and left acromioclavicular joint arthroplasty, rated 30 percent; sternoclavicular joint pain and right shoulder degenerative joint disease, rated 20 percent; diabetes mellitus type II, rated 20 percent; healed fracture of the sternum, rated 10 percent; and erectile dysfunction associated with PTSD, rated 0 percent (the disabilities are rated 80 percent, combined).  As he has two or more service-connected disabilities, with one rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, the schedular requirements for a TDIU rating in 38 C.F.R. § 4.16(a) are met.  

At the March 2014 hearing, the Veteran asserted that he is unemployable due to the combined effects of his PTSD and other service-connected disabilities.  He alleged he was fired from volunteer work due to symptoms of his PTSD.  While he was afforded VA psychiatric and general medical examinations in July 2012 (when the psychiatric examiner opined that the Veteran is employable from a psychiatric standpoint but should not work closely with the public or with others, and the other examiner opined that employment activities which involve heavy physical labor would be limited, but that the Veteran is able to engage in sedentary work in a setting affording opportunity to stretch or move about every 2 hours), those reports are now dated, and the Veteran alleges they do not reflect the extent of impairment due to his service connected disabilities.  Also, the record does not include a medical professional's opinion regarding the combined effect of his service-connected disabilities on employability.  In addition, updated VA treatment records are constructively of record; are likely to contain pertinent information; and must be secured.  Accordingly, further development of the medical evidence is needed.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated complete clinical records of all VA evaluations and treatment the Veteran has received for his service-connected disabilities since January 2013.  

2. The AOJ should also arrange for exhaustive development to ascertain the nature and extent of the Veteran's occupational activities since 2002, to specifically include information regarding the circumstances of his firing from volunteer work in 2012.  

3. After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by a psychiatrist to determine the current severity of his PTSD and the combined impact of his service-connected disabilities (PTSD, sternoclavicular joint pain and left acromioclavicular joint arthroplasty, sternoclavicular joint pain and right shoulder degenerative joint disease, diabetes mellitus type II, healed fracture of the sternum, and erectile dysfunction associated with PTSD) on his employability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and the examiner should have available for review a copy of the criteria for rating psychiatric disabilities.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please describe in detail all symptoms of PTSD found, specifically noting the presence or absence of each listed symptom in the criteria for ratings above 50% (as well as any other symptoms of similar gravity found that are not listed in those criteria), and the frequency and severity of each symptom noted.  Please comment on the impact symptoms found have on occupational and social functioning.  

 (b) Please opine regarding the combined impact of the Veteran's service-connected disabilities (PTSD, bilateral shoulder disabilities, type II diabetes mellitus, residuals of sternum fracture, and erectile dysfunction on his employability (considering his education (i.e., 1 year of college) and occupational experience (including sales and managerial positions), but not age or nonservice-connected disabilities.  Please identify the types of employment that would be precluded by the service connected disabilities, and the types of employment, if any, that remain feasible despite the disabilities.  

The examiner must explain the rationale for all opinions.  

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

